EXHIBIT 99.1 News Release Contact: Joe Baj, VP & Treasurer (713)-267-7605 Linda McNeill, Treasury Manager (713)-267-7622 BRISTOW GROUP REPORTS RECORD FISCAL 2 YEAR-END FINANCIAL RESULTS HOUSTON, May 22, 2007 – Bristow Group Inc. (NYSE: BRS) today reported record financial results for its fiscal 2007 fourth quarter and year ended March 31, 2007. Highlights include: For the fiscal year ended March 31, 2007: § Bristow’s results were the highest ever in the Company’s history for revenue, operating income, net income and earnings per share; § Total revenue of $897.9 million increased by 16.8 percent over the fiscal year ended March 31, 2006, due to increased flight hours, improved pricing and the addition of new aircraft; § Operating income of $115.3 million increased by 56.2 percent over the fiscal year ended March 31, 2006, primarily due to increases in revenue and gains on sales of aircraft, partially offset by higher maintenance and salary expense; § Net income of $74.2 million rose 28.3 percent versus net income for the fiscal year ended March 31, 2006; § Diluted earnings per share increased 11.8 percent to $2.74 compared to the prior year.Diluted earnings per share for the fiscal year ended March 31, 2007 assumes the conversion of the Company’s Mandatory Convertible Preferred Stock, which adds approximately 3.4 million shares to the weighted average diluted shares outstanding for fiscal year 2007. For the quarter ended March 31, 2007: § Bristow achieved record quarterly revenue of $228.7 million, an increase of 13.6 percent over the fourth quarter offiscal year 2006.Revenue gains occurred in most of our business units, driven by a favorable change in mix of aircraft operating, improved pricing and the addition of new aircraft; § Operating income of $32.4 million increased by 71.2 percent over the fourth quarter of fiscal year 2006, primarily due to increases in revenue and gains on sales of aircraft, partially offset by higher maintenance and salary expense; § Net income of $27.4 million increased 54.0 percent versus net income for the fourth quarter of fiscal year 2006; § Diluted earnings per share increased 21.3 percent to $0.91 compared to the fourth quarter of fiscal year 2006, primarily due to the higher level of operating income.Diluted earnings per share for the fourth quarter of fiscal year 2007 assumes the conversion of the Company’s Mandatory Convertible Preferred Stock, which adds approximately 6.5 million shares to the weighted average diluted shares calculation for the fourth quarter of fiscal year 2007. 1 Capital and Liquidity: § The March 31, 2007 consolidated balance sheet reflects $871.7 million in stockholders’ investment and $259.1 million of indebtedness, or 22.9 percent leverage; § We had $184.2 million in cash and an undrawn $100 million revolving credit facility; § We generated $104.4 million in cash from operations and spent $304.8 million on capital expenditures, primarily for aircraft, during the fiscal year ended March 31, 2007; § Aircraft purchase commitments totaled $331.6 million, with options totaling $739.7 million as of March 31, 2007. William E. Chiles, president and chief executive officer of Bristow Group Inc., said, “We are very pleased with our latest fiscal year and quarterly results.This record performance is the result of our strategic efforts over the past year to improve our position, take advantage of expanding business opportunities and to improve our financial performance.I am further encouraged that the Company is still at an early stage of our growth plans, which call for an expansion of our fleet capacity as well as improvements in margins and operating efficiencies.Based on continued robust demand for our services and the limited supply of aircraft, we ordered additional large aircraft during the fourth quarter of fiscal year 2007.We expect to realize the earnings power of our investments in these and other new aircraft throughout fiscal 2008 and 2009, as we place these new aircraft into service.” CONFERENCE CALL Management will conduct a conference call starting at 10:00 a.m. EDT (9:00 a.m. CDT) on Wednesday, May 23, 2007, to review financial results for the fiscal quarter and year ended March 31, 2007.The conference call can be accessed as follows: Via Webcast: · Visit Bristow Group’s investor relations Web page at http://www.bristowgroup.com · Live: Click on the link for “Q4 2007 Bristow Group Inc. Earnings Conference Call” · Replay: A replay via webcast will be available approximately one hour after the call’s completion Via Telephone within the U.S.: · Live: Dial toll free (800) 218-0204 · Replay: A telephone replay will be available through June 6, 2007, by dialing toll free (800) 405-2236, passcode: 11089243 Via Telephone outside the U.S.: · Live: Dial (303) 262-2130 · Replay: A telephone replay will be available through June 6, 2007 by dialing (303) 590-3000, passcode: 11089243 ABOUT BRISTOW GROUP INC. Bristow Group Inc. is the leading provider of helicopter services to the worldwide offshore energy industry based on the number of aircraft operated.Through its subsidiaries, affiliates and joint ventures, the Company has major transportation operations in the U.S. Gulf of Mexico and the North Sea, and in most of the other major offshore oil and gas producing regions of the world, including Alaska, Australia, Mexico, Nigeria, Russia and Trinidad. Additionally, the Company is a leading provider of production management services for oil and gas production facilities in the U.S. Gulf of Mexico.The Company's common stock trades on the New York Stock Exchange under the symbol BRS.For more information, visit the Company’s website at www.bristowgroup.com. FORWARD-LOOKING STATEMENTS DISCLOSURE Statements contained in this news release that state the Company’s or management’s intentions, hopes, beliefs, expectations or predictions of the future are forward-looking statements.These forward-looking statements include statements regarding customer demand, future results, the addition of new aircraft to our fleet, future investments and earnings power of aircraft.It is important to note that the Company’s actual results could differ materially from those projected in such forward-looking statements.Additional information concerning factors that could cause actual results to differ materially from those in the forward-looking statements is contained from time to time in the Company’s SEC filings, including but not limited to the Company’s annual report on Form 10-K for the fiscal year ended March 31, 2007.Bristow Group Inc. disclaims any intention or obligation to revise any forward-looking statements, including financial estimates, whether as a result of new information, future events or otherwise. (financial tables follow) 2 BRISTOW GROUP INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (In thousands, except per share amounts) Three Months Ended Twelve Months Ended March 31, March 31, 2007 2006 2007 2006 (Unaudited) Gross revenue: Operating revenue from non-affiliates $ 189,316 $ 170,591 $ 753,744 $ 636,887 Operating revenue from affiliates 13,759 9,604 48,170 51,832 Reimbursable revenue from non-affiliates 23,136 19,770 90,020 75,861 Reimbursable revenue from affiliates 2,537 1,366 5,927 4,360 228,748 201,331 897,861 768,940 Operating expenses: Direct cost 147,971 137,336 586,506 512,518 Reimbursable expense 25,420 20,411 94,685 78,525 Depreciation and amortization 10,563 10,096 42,643 42,256 General and administrative 17,302 15,943 69,342 61,948 Gain on disposal of assets (4,911 ) (1,378 ) (10,618 ) (102 ) 196,345 182,408 782,558 695,145 Operating income 32,403 18,923 115,303 73,795 Earnings from unconsolidated affiliates, net of losses 6,030 4,988 11,423 6,758 Interest income 2,750 1,280 8,950 4,159 Interest expense (2,294 ) (3,401 ) (10,940 ) (14,689 ) Other income (expense), net 2,320 304 (8,998 ) 4,612 Income before provision for income taxes and minority interest 41,209 22,094 115,738 74,635 Provision for income taxes (13,642 ) (4,154 ) (40,366 ) (16,607 ) Minority interest (150 ) (135 ) (1,200 ) (219 ) Net income 27,417 17,805 74,172 57,809 Preferred stock dividends (3,162 ) — (6,633 ) — Net income available to common stockholders $ 24,255 $ 17,805 $ 67,539 $ 57,809 Earnings per common share: Basic $ 1.03 $ 0.76 $ 2.87 $ 2.48 Diluted $ 0.91 $ 0.75 $ 2.74 $ 2.45 Weighted average common shares outstanding: Basic 23,560 23,361 23,496 23,341 Diluted 30,179 23,594 27,055 23,604 3 BRISTOW GROUP INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In thousands) March 31, March 31, 2007 2006 ASSETS Current assets: Cash and cash equivalents $ 184,188 $ 122,482 Accounts receivable from non-affiliates, net of allowance for doubtful accounts of $2.0 million and $4.6 million, respectively 158,770 144,521 Accounts receivable from affiliates, net of allowance for doubtful accounts of $3.2 million and $4.6 million, respectively 17,199 15,884 Inventories 157,870 147,860 Prepaid expenses and other 17,947 16,519 Total current assets 535,974 447,266 Investments in unconsolidated affiliates 46,828 39,912 Property and equipment — at cost: Land and buildings 51,850 40,672 Aircraft and equipment 1,141,578 838,314 1,193,428 878,986 Less: accumulated depreciation and amortization (301,520 ) (263,072 ) 891,908 615,914 Goodwill 20,368 26,837 Prepaid pension costs — 37,207 Other assets 10,725 9,277 $ 1,505,803 $ 1,176,413 LIABILITIES AND STOCKHOLDERS' INVESTMENT Current liabilities: Accounts payable $ 42,343 $ 41,227 Accrued wages, benefits and related taxes 38,281 45,958 Income taxes payable 4,377 6,537 Other accrued taxes 9,084 6,471 Deferred revenues 16,283 9,994 Accrued maintenance and repairs 12,309 10,865 Other accrued liabilities 22,828 20,218 Deferred taxes 17,611 5,025 Short-term borrowings and current maturities of long-term debt 4,852 17,634 Total current liabilities 167,968 163,929 Long-term debt, less current maturities 254,230 247,662 Accrued pension liabilities 113,069 136,521 Other liabilities and deferred credits 17,345 18,016 Deferred taxes 76,089 68,281 Minority interest 5,445 4,307 Commitments and contingencies Stockholders' investment: 5.50% mandatory convertible preferred stock, $.01 par value, authorized and outstanding 4,600,000 shares; entitled on liquidation to $230 million; net of offering costs of $7.4 million 222,554 — Common Stock, $0.01 par value, authorized 35,000,000 shares; outstanding: 23,585,370 shares as of March 31, 2007 and 23,385,473 shares as of March 31, 2006 (exclusive of 1,281,050 treasury shares) 236 234 Additional paid-in capital 169,353 158,762 Retained earnings 515,589 447,524 Accumulated other comprehensive loss (36,075 ) (68,823 ) 871,657 537,697 $ 1,505,803 $ 1,176,413 4 BRISTOW GROUP INC. AND SUBSIDIARIES CORPORATE ITEMS AFFECTING THE COMPARABILITY OF RESULTS (In thousands, except per share amounts) (Unaudited) Three Months Ended March 31, 2007 2006 Pre-tax Earnings Net Income Diluted Earnings Per Share Pre-tax Earnings Net Income Diluted Earnings Per Share Investigations: SEC (1) $ — $ — $ — $ (284 ) $ (185 ) $ (0.01 ) DOJ (2) (380 ) (247 ) (0.01 ) (1,188 ) (772 ) (0.03 ) Brazilian joint venture (3) 2,450 1,593 0.05 — — — Resolution of tax contingencies (4) — 1,113 0.04 — 2,800 0.12 Preferred Stock (5) 1,683 1,094 (0.21 ) — — — Total $ 3,753 $ 3,553 $ (0.13 ) $ (1,472 ) $ 1,843 $ 0.08 Twelve Months Ended March 31, 2007 2006 Pre-tax Earnings Net Income Diluted Earnings Per Share Pre-tax Earnings Net Income Diluted Earnings Per Share Investigations: SEC (1) $ (3,109 ) $ (2,021 ) $ (0.07 ) $ (10,492 ) $ (6,820 ) $ (0.29 ) DOJ (2) (1,923 ) (1,250 ) (0.05 ) (2,583 ) (1,679 ) (0.07 ) Acquisitions and divestitures: Brazilian joint venture (3) 2,450 1,593 0.06 (1,040 ) (676 ) (0.03 ) Expense of previously deferred acquisition costs (6) (1,889 ) (1,228 ) (0.05 ) — — — Turbo asset sale (7) 120 (2,424 ) (0.09 ) — — — Resolution of tax contingencies (4) — 3,413 0.13 — 11,400 0.48 Foreign currency transaction gains (losses) (8) (9,763 ) (6,346 ) (0.23 ) 5,404 3,513 0.15 Preferred Stock (5) 4,288 2,787 (0.30 ) — — — Total $ (9,826 ) $ (5,476 ) $ (0.60 ) $ (8,711 ) $ 5,738 $ 0.24 (1) Represents costs incurred in conjunction with the SEC investigation regarding findings resulting from the internal review initiated by the Audit Committee of our board of directors infiscal year2005 of certain payments made by two of our affiliated entities in a foreign country.The costs incurred for the twelve months ended March 31, 2007, consist primarily of $3.0 million (pre-tax) recorded for costs and fees we currently expect to incur in connection with the resolution of the SEC investigation, a substantial portion of which relates to legal fees.There can be no assurance that these amounts currently recorded will be sufficient to resolve such matters or that such matters can ultimately be resolved until final action by the SEC.These costs are included in general & administrative costs in our consolidated statements of income. (2) Represents legal and other professional fees incurred in connection with a document subpoena received from the Antitrust Division of the DOJ in June 2005, which related to a grand jury investigation of potential antitrust violations among providers of helicopter transportation services in the U.S. Gulf of Mexico focusing on activities during the period from January 1, 2000 to June 13, 2005.These costs are included in general & administrative costs in our consolidated statements of income. (3) Represents a gain on the sale of our investment in a Brazilian joint venture in March 2007.We had previously recorded an impairment charge during the three months ended December 31, 2005 to reduce the recorded value of our 50 percent investment in this joint venture, as we expected at that time that our investment would not be recoverable.These amounts are included in other income (expense), net in our consolidated statements of income. (4) Represents the resolution of tax contingencies resulting from our evaluation of the need for certain tax reserves in light of the expiration of the related statutes of limitations in the applicable periods.These amounts represent a direct reduction in our provision for income taxes in our consolidated statements of income. (5) Represents the effect of the preferred stock offering completed in September and October 2006.The net income effect results from interest income earned on cash proceeds generated from the offering.Diluted earnings per share for the three and twelve months ended March 31, 2007 was reduced by the effect of the inclusion of weighted average shares resulting from the assumed conversion of the preferred stock at the conversion rate that results in the most dilution, partially offset by the impact of higher interest income. (6) Represents expense recorded in December 2006 for acquisition costs previously deferred in connection with an acquisition we were evaluating as we determined that the acquisition is no longer probable.This expense is included within other income (expense), net in our consolidated statements of income. (7) On November 30, 2006, we completed a sale of the assets of our aircraft engine overhaul business, Turbo, to Timken Alcor Aerospace Technologies, Inc. for approximately $14.6 million, including estimated post-closing adjustments.The sale was effective November 30, 2006 and resulted in a pre-tax gain of $0.1 million, which is included in gain on disposition of assets in our consolidated statements of income.However, the transaction resulted in additional tax expense of $2.5 million related to non-deductible goodwill recorded at the time we acquired Turbo in 2001. (8) Represents foreign currency transaction gains and losses resulting from changes in exchange rates during the applicable periods, primarily related to the British pound sterling.These gains and losses arose primarily from U.S. dollar-denominated transactions entered into by Bristow Aviation Holdings, Ltd., one of our consolidated subsidiaries (whose functional currency is the British pound sterling).The effects of these foreign currency transaction gains and losses were offset to a large extent by corresponding charges or benefits in the cumulative translation adjustment in stockholders’ investment with no overall economic effect.These amounts are included in other income (expense), net in our consolidated statements of income. 5 BRISTOW GROUP INC. AND SUBSIDIARIES SELECTED OPERATING DATA (In thousands, except flight hours and percentages) Beginning with our reporting for the three and twelve months ended March 31, 2007, we have made changes to the manner in which intercompany lease charges and depreciation are presented within our segments.Intercompany lease revenues and expenses have been eliminated from our segment reporting, and depreciation expense of aircraft is presented in the segment that operates the aircraft.Intercompany lease revenue was previously included in gross revenue for the segment leasing the aircraft to other segments with the related lease and operating expenses being included in the segment operating the aircraft during the period.Also, depreciation expense associated with aircraft was previously included within operating expense of the segment leasing the aircraft to other segments versus the segment operating the aircraft.Amounts presented for prior periods presented herein have been reclassified to conform to current period presentation.In addition to selected operating data for the three and twelve months ended March 31, 2007 and the same periods in the prior year, we have presented in the tables below selected operating data for the last eight quarters based on the new segment presentation. 6 Three Months Ended Twelve Months Ended March 31, March 31, 2007 2006 2007 2006 (Unaudited) Flight hours (excludes unconsolidated affiliates) (Unaudited): Helicopter Services: North America 34,304 34,694 152,803 150,240 South and Central America 9,528 9,271 38,417 38,469 Europe 10,605 9,325 42,377 38,648 West Africa 8,329 8,349 36,124 34,185 Southeast Asia 3,340 3,275 12,668 12,119 Other International 2,199 1,691 9,318 6,711 Consolidated total 68,305 66,605 291,707 280,372 Gross revenue: Helicopter Services: North America $ 56,311 $ 54,766 $ 239,978 $ 216,482 South and Central America 13,498 12,407 52,820 42,869 Europe 79,368 61,628 297,934 245,294 West Africa 33,133 27,535 131,141 107,411 Southeast Asia 20,557 16,883 73,404 61,168 Other International 13,404 10,583 46,005 35,339 EH Centralized Operations 3,468 4,052 13,896 10,749 Intrasegment eliminations (3,563 ) (2,640 ) (12,058 ) (10,104 ) Total Helicopter Services 216,176 185,214 843,120 709,208 Production Management Services 14,216 18,006 64,814 68,170 Corporate 500 653 475 693 Intersegment eliminations (2,144 ) (2,542 ) (10,548 ) (9,131 ) Consolidated total $ 228,748 $ 201,331 $ 897,861 $ 768,940 Operating income: Helicopter Services: North America $ 6,963 $ 2,736 $ 29,210 $ 30,717 South and Central America 4,484 3,526 15,825 6,662 Europe 15,642 14,689 52,819 48,692 West Africa 5,779 1,462 18,798 11,981 Southeast Asia 4,695 3,401 13,370 9,851 Other International 2,380 3,669 9,309 9,062 EH Centralized Operations (6,964 ) (8,922 ) (13,580 ) (25,012 ) Total Helicopter Services 32,979 20,561 125,751 91,953 Production Management Services 626 1,651 4,172 5,327 Gain on disposal of assets 4,911 1,378 10,618 102 Corporate (6,113 ) (4,667 ) (25,238 ) (23,587 ) Consolidated total $ 32,403 $ 18,923 $ 115,303 $ 73,795 Operating margin (Unaudited): Helicopter Services: North America 12.4 % 5.0 % 12.2 % 14.2 % South and Central America 33.2 % 28.4 % 30.0 % 15.5 % Europe 19.7 % 23.8 % 17.7 % 19.9 % West Africa 17.4 % 5.3 % 14.3 % 11.2 % Southeast Asia 22.8 % 20.1 % 18.2 % 16.1 % Other International 17.8 % 34.7 % 20.2 % 25.6 % Total Helicopter Services 15.3 % 11.1 % 14.9 % 13.0 % Production Management Services 4.4 % 9.2 % 6.4 % 7.8 % Consolidated total 14.2 % 9.4 % 12.8 % 9.6 % 7 Prior Segment Classification New Segment Classification Three Months Ended March 31, 2007 March 31, 2007 December 31, 2006 September 30, 2006 June 30, 2006 (Unaudited) Flight hours (excludes unconsolidated affiliates): Helicopter Services: North America 34,304 34,304 34,742 41,148 42,609 South and Central America 9,528 9,528 9,973 9,631 9,285 Europe 10,605 10,605 10,917 10,685 10,170 West Africa 8,329 8,329 9,733 9,179 8,883 Southeast Asia 3,340 3,340 3,059 3,063 3,206 Other International 2,199 2,199 2,641 2,426 2,052 Consolidated total 68,305 68,305 71,065 76,132 76,205 Gross revenue: Helicopter Services: North America $ 61,452 $ 56,311 $ 57,795 $ 62,504 $ 63,368 South and Central America 13,814 13,498 13,173 13,137 13,012 Europe 78,779 79,368 73,879 72,706 71,981 West Africa 33,133 33,133 35,062 31,210 31,736 Southeast Asia 20,557 20,557 18,181 17,626 17,040 Other International 13,404 13,404 11,462 12,184 8,955 EH Centralized Operations 17,001 3,468 3,816 3,538 3,074 Intrasegment eliminations (21,964 ) (3,563 ) (2,359 ) (3,276 ) (2,860 ) Total Helicopter Services 216,176 216,176 211,009 209,629 206,306 Production Management Services 14,216 14,216 15,130 17,784 17,684 Corporate 500 500 — — (25 ) Intersegment eliminations (2,144 ) (2,144 ) (2,297 ) (3,204 ) (2,903 ) Consolidated total $ 228,748 $ 228,748 $ 223,842 $ 224,209 $ 221,062 Operating income: Helicopter Services: North America $ 10,290 $ 6,963 $ 5,907 $ 7,107 $ 9,233 South and Central America 3,437 4,484 3,747 3,624 3,970 Europe 8,642 15,642 9,554 13,527 14,096 West Africa 3,107 5,779 5,838 2,848 4,333 Southeast Asia 2,868 4,695 3,030 3,210 2,435 Other International 1,651 2,380 1,642 3,771 1,516 EH Centralized Operations 2,984 (6,964 ) (2,265 ) (2,584 ) (1,767 ) Total Helicopter Services 32,979 32,979 27,453 31,503 33,816 Production Management Services 626 626 739 1,394 1,413 Gain on disposal of assets 4,911 4,911 1,042 3,667 998 Corporate (6,113 ) (6,113 ) (8,255 ) (5,703 ) (5,167 ) Consolidated total $ 32,403 $ 32,403 $ 20,979 $ 30,861 $ 31,060 Operating margin: Helicopter Services: North America 16.7 % 12.4 % 10.2 % 11.4 % 14.6 % South and Central America 24.9 % 33.2 % 28.4 % 27.6 % 30.5 % Europe 11.0 % 19.7 % 12.9 % 18.6 % 19.6 % West Africa 9.4 % 17.4 % 16.7 % 9.1 % 13.7 % Southeast Asia 14.0 % 22.8 % 16.7 % 18.2 % 14.3 % Other International 12.3 % 17.8 % 14.3 % 31.0 % 16.9 % Total Helicopter Services 15.3 % 15.3 % 13.0 % 15.0 % 16.4 % Production Management Services 4.4 % 4.4 % 4.9 % 7.8 % 8.0 % Consolidated total 14.2 % 14.2 % 9.4 % 13.8 % 14.1 % 8 New Segment Classification Three Months Ended March 31, 2006 December 31, 2005 September 30, 2005 June 30, 2005 (Unaudited) Flight hours (excludes unconsolidated affiliates): Helicopter Services: North America 34,694 38,151 39,663 37,732 South and Central America 9,271 9,569 10,113 9,516 Europe 9,325 9,329 10,263 9,731 West Africa 8,349 8,867 8,625 8,344 Southeast Asia 3,275 3,117 3,005 2,722 Other International 1,691 1,728 1,689 1,603 Consolidated total 66,605 70,761 73,358 69,648 Gross revenue: Helicopter Services: North America $ 54,766 $ 53,984 $ 58,246 $ 49,486 South and Central America 12,407 10,978 9,897 9,587 Europe 61,628 60,586 63,312 59,768 West Africa 27,535 27,427 26,539 25,910 Southeast Asia 16,883 15,789 14,688 13,808 Other International 10,583 9,087 8,081 7,588 EH Centralized Operations 4,052 3,103 1,656 1,938 Intrasegment eliminations (2,640 ) (2,356 ) (2,976 ) (2,132 ) Total Helicopter Services 185,214 178,598 179,443 165,953 Production Management Services 18,006 16,253 16,942 16,969 Corporate 653 8 16 16 Intersegment eliminations (2,542 ) (2,592 ) (1,996 ) (2,001 ) Consolidated total $ 201,331 $ 192,267 $ 194,405 $ 180,937 Operating income: Helicopter Services: North America $ 2,736 $ 7,162 $ 12,814 $ 8,005 South and Central America 3,526 1,803 560 773 Europe 14,689 8,351 14,460 11,192 West Africa 1,462 3,364 3,589 3,566 Southeast Asia 3,401 3,071 1,584 1,795 Other International 3,669 2,682 1,273 1,438 EH Centralized Operations (8,922 ) (3,628 ) (5,527 ) (6,935 ) Total Helicopter Services 20,561 22,805 28,753 19,834 Production Management Services 1,651 1,117 1,239 1,320 Gain on disposal of assets 1,378 (373 ) (1,495 ) 592 Corporate (4,667 ) (5,817 ) (6,402 ) (6,701 ) Consolidated total $ 18,923 $ 17,732 $ 22,095 $ 15,045 Operating margin: Helicopter Services: North America 5.0 % 13.3 % 22.0 % 16.2 % South and Central America 28.4 % 16.4 % 5.7 % 8.1 % Europe 23.8 % 13.8 % 22.8 % 18.7 % West Africa 5.3 % 12.3 % 13.5 % 13.8 % Southeast Asia 20.1 % 19.5 % 10.8 % 13.0 % Other International 34.7 % 29.5 % 15.8 % 19.0 % Total Helicopter Services 11.1 % 12.8 % 16.0 % 12.0 % Production Management Services 9.2 % 6.9 % 7.3 % 7.8 % Consolidated total 9.4 % 9.2 % 11.4 % 8.3 % 9
